ITEMID: 001-70961
LANGUAGEISOCODE: ENG
RESPONDENT: TUR
BRANCH: CHAMBER
DATE: 2005
DOCNAME: CASE OF TALATTİN AKKOÇ v. TURKEY
IMPORTANCE: 4
CONCLUSION: Violation of P1-1
JUDGES: David Thór Björgvinsson
TEXT: 5. The applicant was born in 1957 and lives in Kocaeli.
6. On 14 December 1995 the Kocaeli Provincial Private Administration Office (Kocaeli İl Özel İdare Müdürlüğü) expropriated a plot of land belonging to the applicant. A committee of experts assessed the value of the plot of land and the relevant amount was paid to him on 22 November 1996.
7. On 22 October 1996 the applicant filed an action for compensation with the Gebze Civil Court of First Instance.
8. On 20 February 1998 the first-instance court ordered the administration to pay the applicant 4,619,997,360 Turkish liras (TRL) plus interest at the statutory rate, running from 22 November 1996, the date on which the ownership of the property was transferred to the administration.
9. On 22 September 1998 the Court of Cassation upheld the decision of the first-instance court.
10. On 15 December 1998 the Court of Cassation rejected the applicant’s request for the rectification of its decision.
11. On 29 July 1999 the Kocaeli Provincial Private Administration paid the applicant the amount due together with interest.
12. The relevant domestic law and practice are set out in the Aka v. Turkey judgment of 23 September 1998 (Reports of Judgments and Decisions 1998-VI, pp. 2674-76, §§ 17-25) and Akkuş v. Turkey judgment of 9 July 1997 (Reports 1997IV, §§ 13-16).
